 1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
     BRENDAN D. S. WAY, ESQ. (SBN: 261705)
 2
     CATALINA S. MUÑOZ, ESQ. (SBN: 317856)
 3   Mary Alexander & Associates, P.C.
     44 Montgomery Street, Suite 1303
 4   San Francisco, CA 94104
 5
     Telephone: (415) 433-4440
     Fax: (415) 433-5440
 6
     Attorneys for Plaintiff
 7   MARC PETER
 8
                                   UNITED STATES DISTRICT COURT
 9

10
                                 EASTERN DISTRICT OF CALIFORNIA

11
     MARC PETER,                                    )       Case No.: 2:19-CV-01208-TLN-KJN
12                                                  )
             Plaintiff,                             )       STIPULATION TO EXTEND TIME FOR
13                                                  )       PARTIES TO COMPLETE DISCOVERY
             vs.                                    )       AND ORDER
14                                                  )
                                                    )
15
     JENNIFER LANCE; and                            )
     RICHARD COLLINS;                               )
16                                                  )
             Defendants.                            )
17                                                  )
                                                    )
18                                                  )
19

20           The parties, Plaintiff MARC PETER and Defendants JENNIFER LANCE and RICHARD
21   COLLINS, by and through their attorneys, jointly stipulate and move this Court to extend the time
22   within which to complete discovery to June 30, 2020. Good cause exists for granting this
23   extension in light of the following:
24           1. Plaintiff had properly noticed a Request for Inspection of Defendants’ Property
25   (hereinafter “Site Inspection”) pursuant to FRCP 34(a)(2), which was to take place on April 8,
26   2020.
27           2. As a result of Executive Order N-33-20 issued in response to the COVID-19 pandemic
28   in the State of California by Governor Gavin Newsom on March 19, 2020, the parties and their



                                                        1
     _______________________________________________________________________________________________
     STIPULATION TO EXTEND TIME FOR PARTIES TO COMPLETE DISCOVERY AND [PROPOSED] ORDER
 1   attorneys will be unable to travel in April of 2020 for purposes of completing the Site Inspection.
 2          3.      Due to the travel restrictions imposed by Executive Order N-33-20, the parties will
 3   be unable to complete the Site Inspection before the current deadline for close of the discovery in
 4   this matter.
 5          4.      The parties are requesting an extension of the discovery completion date in order to
 6   complete the Site Inspection only. This extension of the discovery completion date shall not apply
 7   to extend time by which to complete the depositions of Plaintiff MARC PETER, Defendant
 8   JENNIFER LANCE, and Defendant RICHARD COLLINS, which will all be proceeding by video
 9   and will be completed before April 8, 2020.
10          5.      This is the first request for an extension of time within which to complete
11   discovery.
12          6.      This document is being electronically filed through the Court’s ECF System. In this
13   regard, counsel for Plaintiff hereby attests that: (a) the content of this document is acceptable to all
14   persons required to sign the document; (b) Defendants’ counsel has concurred with the filing of
15   this document; and (c) a record supporting this concurrence is available for inspection or
16   production if so ordered.
17          Therefore, for the reasons stated above, the parties respectfully request that the Court grant
18   them an extension of time to complete the Site Inspection by June 30, 2020.
19   //
20   //
21
                                                    Respectfully submitted,
22
     DATED: March 25, 2020                          MARY ALEXANDER & ASSOCIATES, P.C.
23

24

25                                                  By: /s/ Catalina S. Muñoz
                                                           Mary E. Alexander, Esq.
26                                                         Catalina S. Muñoz, Esq.
                                                           Attorneys for Plaintiff
27

28




                                                        2
     _______________________________________________________________________________________________
     STIPULATION TO EXTEND TIME FOR PARTIES TO COMPLETE DISCOVERY AND [PROPOSED] ORDER
 1   DATED: March 25, 2020                           HARTSUYKER, STRATMAN & WILLIAMS-
 2                                                   ABREGO
 3
                                                     By: /s/ Keith Pawloski (as authorized on 03/25/2020)
 4
                                                             Keith R. Pawloski, Esq.
 5                                                           Attorney for Defendants

 6

 7                                                  ORDER
 8             Good cause existing and consistent with the parties’ stipulation set forth above,
 9   IT IS SO ORDERED that the deadline to complete the Site Inspection in this matter is hereby
10
     extended to June 30, 2020.
11
     Dated: April 6, 2020
12

13

14
     SD, pete.1208

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                         3
     _______________________________________________________________________________________________
     STIPULATION TO EXTEND TIME FOR PARTIES TO COMPLETE DISCOVERY AND [PROPOSED] ORDER
